DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 9th, 2021 has been entered.

 Response to Amendment
The amendment filed on April 9th, 2021 has been entered.
The amendment of claims 24, 26, 27, and 30 and addition of claims 31-36 have been acknowledged.

Response to Arguments
Applicant's arguments filed on April 9th, 2021, with respect to the pending claims, have been fully considered but are moot because the arguments rely on newly added and/or amended claim limitations. The examiner has revised the rejections to match the new claim limitations.

Claim Rejections - 35 USC § 103
Claim(s) 24 and 26-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roever et al. (U.S. Patent No. 6,157,730), in view of Stetten (U.S. Patent No. 6,599,247), and further in view of Mishra et al. (U.S. PGPub No. 2011/0299653), hereinafter referred to as Roever, Stetten, and Mishra, respectively.
Regarding claim 24, Roever teaches a method for inspecting a skin designed to detect defects in said skin (Roever Abstract: “A visual inspection system particularly designed for imaging relatively non-rigid materials … identify defects and the positions of defects … particularly designed for handling leather hide”), comprising: 
obtaining an image of said skin, wherein said image comprises a plurality of pixels (Roever col. 3 lines 1-5: “the area of the hide being imaged and the imaging device is preferably a charge coupled device having a single line of pixels focused on the area illuminated by the strip”; Roever col. 3, lines 33-52: “in order to determine that a defect exists, a statistical analysis of grey levels received for each pixel by the imaging device is preferably applied … The number of pixels below or above this grey level which are adjacent to each other gives an indication of the extent of the area of the defect”; Roever Figs. 15-16 & col. 5 lines 9-10: “a graphical illustration of a point or pixel examination for determining the position of a defect”); 
obtaining a superficial image of said skin, wherein said superficial image comprises a plurality of pixels (Roever col. 4 lines 5-25: “”The template is first scanned vertically across the Roever col. 3 lines 1-5 & lines 33-52 discussed above regarding pixels); and 
Roever teaches cross-referencing the surface (x, y) coordinates with a cross-section of the leather sample dmax (Roever Fig. 14);
detecting at least a first discontinuity in said image; and detecting at least a second discontinuity in said superficial image (Roever col. 14 lines 23-28: “we examine the defects by examining the boundaries or edges of the defects. Edges in a grey level image are discontinuities in image intensity profiles”; Roever Figs. 5 & 17: there are more than one discontinuous defects; Roever Fig. 15 & col. 9 lines 20-27: “a processing means 23 for processing image information to identify defects, determine their position” – the defects are shown as discontinuities in the image; Roever col. 10 lines 13-35: “Substantially flat upper surface portions 45 of the former 44 provide imaging areas for imaging of the material sample”; Roever Fig. 14 shows the intensity for pixels at (x,y) coordinate positions, see col. 14 lines 22-35: “Edges in a grey level image are discontinuities in image intensity profiles … Edges may represent boundaries of objects, marks, shadows and shading …The cross-sections of the edge are taken in the direction of dmax, for which the slope measured is maximum (note that x,y are the coordinates of the particular point on the image”; Roever col. 15 lines 21-37: “there is discontinuity between the edges”).
However Roever does not appear to explicitly teach using a radiological image and spatial cross-referencing said radiological image and said superficial image. Roever does not appear to explicitly teach storing images in a memory and retrieving the images from the memory.
Pertaining to the same field of endeavor, Stetten teaches using a radiological image (Stetten col. 12 lines 46-58: “used to guide the administration of radiation and other non-invasive procedures”; Stetten col. 13 lines 11-24: “the images from a CT or MRI machines … Once a CT scanners is no longer transmitting X-rays (after the image is captured)”); 
Stetten Abstract: “combining tomographic images with human vision … to merge the visual outer surface of an object … with a simultaneous reflection of a tomographic image from the interior of the object” – note that the surface image, i.e., superficial image, is reflected onto a half-silvered mirror and “image” is defined as a visual representation of entities), wherein said spatially cross-referencing comprises:
spatially cross-referencing said radiological image and said superficial image by matching at least one of said at least first discontinuity to at least one of said at least second discontinuity (Roever col. 8 lines 27-37: “The template is matched with each portion of the leather”; Roever col. 14 lines 23-28 and Figs. 5 & 17 discussed above regarding the first and second discontinuity; Stetten Abstract as discussed above, note that the two images, e.g., the surface image and the tomograph are overlaid/merged together and Roever teaches processing the images to find the discontinuous defects).
 Roever and Stetten are considered to be analogous art because they are directed to image processing for visual inspection. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for visual inspection of leather hide (as taught by Roever) to cross-reference the surface image with the imaging, i.e., tomographic image (as taught by Stetten) because the combination allows the user to visualize the normally-invisible interior sections with the light-reflected outer surface simultaneously (Stetten Abstract & col. 1 lines 19-30).
Roever, in view of Stetten, further teaches that the extracted defect image (after live-processing) can be stored in memory (see Roever Fig. 5C & col. 8 lines 15-16). However, Roever, in view of Stetten does not appear to explicitly teach storing the images in a memory and retrieving the images from the memory.
Pertaining to the same field of endeavor, Mishra teaches storing the images in a memory and retrieving the images from the memory (Mishra ¶0024: “The image control and processing 
Roever, in view of Stetten, and Mishra, are considered to be analogous art because they are directed to image processing for visual inspection. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for visual inspection of leather hide (as taught by Roever, in view of Stetten) to store and retrieve the images (as taught by Mishra) because the combination provides more flexibility to processing, e.g., before or after storage (Mishra ¶0024).

Regarding claim 26, Roever, in view of Stetten and Mishra, teaches the method according to claim 24, further comprising: 
defining a cross-reference system common to said radiological image and to said superficial image with respect to which said at least first discontinuities and said at least second discontinuities can be referred; and detecting a location of said defects in said skin on the basis of said at least first and second discontinuities (Roever Abstract: “identify defects and the position of defects and the position of defects on the material”; Roever col. 15 lines 1-7: “The final results are obtained by combining the edge information recovered at each scale”; Stetten Abstract: “combining tomographic images with human vision … to merge the visual outer surface of an object … with a simultaneous reflection of a tomographic image from the interior of the object”; Stetten col. 3 lines 1-5: “The image display may preferably display an appropriate slice of the 3D ultrasound data (effectively a 2D tomographic image) to enable a proper combined image to be seen when an observer looks at the target object through the partially reflective surface”; Stetten col. 5 lines 1-17: “these two images 24, 26 will effectively combine into one image 30 that includes the surface (normal vision 26) of the target object 16 and the Stetten col. 11 lines 53-67: “automated detection and location determination of the intersection point of the located object and the light plane. This system may be used for automated calibration with corresponding features detected in the tomographic image.”). 

Regarding claim 27, Roever, in view of Stetten and Mishra, teaches the method according to claim 26, further comprising determining first coordinates of said at least first discontinuity in said radiological image and second coordinates of said at least second discontinuity in said superficial image, wherein said determined first coordinates define a position of said defects in said radiological image, and said determined second coordinates define a position of said defects in said superficial image (Roever Fig. 14 & col. 14 lines 29-35: “x,y are the coordinates of the particular point on the image”). 

Regarding claim 28, Roever, in view of Stetten and Mishra, teaches the method according to claim 27, further comprising defining a defects database that associates each of said defects in said skin with said first and second coordinates (Roever col. 3 lines 24-32: “This ‘extracted information’ is stored in memory”; Roever col. 3 line 59-col. 4 line 4: “after a hide has been processed the results are stored in memory as a map indicating size and location of the defects on the hide as a contour, together with information relating to the nature of the defect in relation to its area size and depth as classified by comparison with the stored quantitative definitions, and information on the total area and perimeter of the hide. A number of maps may be stored for each hide, e.g. giving different maps showing different classes of defects. The map or maps may be stored on recordable media, which may be supplied to the leather product manufacturer with the hide, so that the manufacturer is provided with a complete set of defect data to assist in subsequent processing”). 

claim 29, Roever, in view of Stetten and Mishra, teaches the method according to claim 28, wherein said defects database associates a form of said defect to each of said defects and the method further comprises removing said defects from said skin based on said defects database (Roever col. 3 line 59-col. 4 line 4 as discussed above. Roever col. 15 lines 53-67: “examines whether or not this edge is caused by noise or texture or real defect and then makes the decision of keeping it or removing it”). 

Regarding claim 30, Roever, in view of Stetten and Mishra, teaches the method according to claim 24, wherein said radiological image is obtained using tomography (Roever col. 14 lines 29-35 as discussed above; Stetten Abstract as discussed above; Stetten Title: “System and method for location-merging of real-time tomographic slice images with human vision”). 

Allowable Subject Matter
Claims 31-36 are allowed.

The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 31, the prior art of record teaches a method for inspecting a skin designed to detect defects in said skin according to claim 24 (refer to the 35 U.S.C. 103 rejection of claim 24 above).
However, the prior art, alone or in combination, does not appear to explicitly teach or suggest that at least two different sets of discontinuities are detected and spatially cross-referenced (requiring at least four discontinuities to be detected and spatially cross-referenced in total). 

Claims 32-36 are allowable for the same reason as applied to claim 31 discussed above due to claim dependency.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO J SHIN whose telephone number is (571)272-9753.  The examiner can normally be reached on M-F; 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Soo Shin/Primary Examiner, Art Unit 2667